DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to Application 16/509,412 filed on 7/11/2019.
As per the Preliminary Amendment filed on 11/7/2019, claims 1 and 11 have been amended. Claims 1-20 are pending in this application.
The examiner notes the IDSs filed have been considered.

Terminal Disclaimer
The terminal disclaimer filed on 3/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,389,733 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner's Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a content request communication, e.g., generated using a first processor of a device, can be transmitted to a web server. A response communication including content identifying a first value can be received from the web server. The first processor can facilitate presentation of the content on a first display of the device. A communication can be received at a second processor of the device from a remote server. The communication can include data representing a second value and can be generated at the remote 

The closest prior art, as previously recited, are Matsumoto et al. (US 2015/0324615 A1), Zhang (US 2013/0113681 A1), Wood et al. (US 2014/0373093 A1) and Lawrence et al. (US 8,667,573 B2), in which, Matsumoto discloses an information processing device includes a first information processing unit that is accommodated in a housing, and in which a first input display section is provided on an operational surface of the housing, and a tamper-resistant secure second information processing unit that is accommodated in front of the first information processing unit in the housing gripped by an operator, and in which a second input display section is provided in front of the first input display section on the operational surface. Further, in the information processing device, for example, a secure state display section that indicates a secure mode in authentication input, or indicates a non-secure mode in a case other than the authentication input is disposed on the operational surface. Even when a secure portion and a non-secure portion are present together, security of authentication information is secured, and an operator's mistake or an incorrect operation is suppressed; and in which Zhang teaches a mobile terminal and a display method are described. The mobile terminal includes a first display unit provided on a first surface of the mobile terminal, for use in displaying, in a first spatial state, a first set of data in a first direction relative to the mobile terminal; a second display unit provided on a second surface of the mobile terminal, for use in displaying, in a second spatial state, a second set of data in a second direction relative to the mobile terminal. The first spatial state and the second spatial state are perpendicular to each other, and the first surface and the second 

However, none of Matsumoto et al. (US 2015/0324615 A1), Zhang (US 2013/0113681 A1), Wood et al. (US 2014/0373093 A1) and Lawrence et al. (US 8,667,573 B2) teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1, and similarly Claim 11.  For example, none of the cited prior art teaches or suggest the steps of Claim 1:  a first display configured to output visual stimuli; a multi-function display configured to output visual stimuli, the multi-function display being configured to alternately operate in a first mode, in which at least one representation of a selectable function is output, and a second mode, in which a secure verification output is output; one or more first hardware processors configured to output particular content received from a web server on the first display, the one or more first hardware processors being communicatively coupled to the first display, and the electronic device being configured such that output at the multi-function display cannot be controlled by the one or more first hardware processors; and one or more second hardware processors, separate from the one or more first hardware processors, configured to output, in the second mode, the secure verification output to the multi-function display concurrently with the output of the particular content on the first display, the secure verification output being based on a data item received form a verification server, wherein the secure verification output indicates whether at least part of the particular content is consistent with the data item; and similarly Claim 11: transmitting, using a first processor of the device, a content request communication to a web server; receiving a response communication from the web server, the response communication comprising particular content; facilitating, using the first processor, a first presentation of the particular content on a first display of the device; receiving, from a verification server, a data item having been generated at the verification server in response to receipt of another communication received at the verification server from the web server;  Page 4 of 8Application No. 16/509,412generating, using a second processor, a secure verification output, the secure verification output being based on the data item received from the verification server, wherein the secure verification output indicates whether at least part of the particular content is consistent with the data item; and facilitating, using the second processor, a second presentation of the secure verification output at the device concurrently with the first presentation of the particular content, wherein the second presentation is presented on a multi-function display of the device is separate from the first display.


Therefore the claims are allowable over the cited prior art.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.